Order entered September 8, 2020




                                                             In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas

                                                   No. 05-20-00588-CV

                             IN RE JEFFREY DAMON YOUNGER, Relator

                      Original Proceeding from the 301st Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DF15-09887-S

                                            ORDER NUNC PRO TUNC

                Based on the Court’s opinion of September 2, 2020,1 we DENY relator’s

       petition for writ of mandamus.


                                                                       /s/      ROBERT D. BURNS, III
                                                                                CHIEF JUSTICE




1
    This nunc pro tunc is being entered to reflect September 2, 2020 as the correct date of issuance.